 
EXHIBIT 10.29

PROMISSORY NOTE


$16,573,350.89
 
October 8, 2009



Mission West Properties, L.P., Mission West Properties, L.P. I, Mission West
Properties, L.P. II, and Mission West Properties, L.P. III (collectively
referred to herein as “Mission”)


promises to pay to            The Berg
Group                                           


the principal sum of Sixteen Million Five Hundred Seventy Three Thousand Three
Hundred Fifty Dollars and 89 Cents ($16,573,350.89),


plus interest at the rate of 30 day LIBOR plus 1.75 percent per annum
(compounded on the basis of a 366-day year) beginning on the 8th day of October,
2009.


Should interest not so be paid, it shall thereafter bear like interest as the
principal, but such unpaid interest so compounded shall not exceed an amount
equal to simple interest on the unpaid principal at the maximum rate permitted
by law. Should default be made in the payment of any installment of interest
when due, the whole sum of principal and interest shall become immediately due
and payable at the option of the holder of this note.  Should suit be commenced
or an attorney employed to enforce the payment of this note, we agree to pay
such additional sum as the court may adjudge as reasonable attorney’s fees in
said suit. Principal and interest are payable in lawful money of the United
States.


Principal and interest are payable in lawful money of the United States no later
than December 31, 2009.  Notwithstanding the above, Mission shall use its best
efforts to repay the loan as soon as possible using all available sources of
cash, including but not limited to cash generated from operations and cash
available from any other financing sources.


Signed By:
 
/s/ Raymond V. Marino
 
10/8/09
   
Raymond V. Marino, Pres. & COO
 
Date
   
Mission West Properties, Inc.
       
Its General Partner
                                   
Acknowledged:
s/ Carl E. Berg
 
10/8/09
   
Carl E. Berg
 
Date
 

 
 

--------------------------------------------------------------------------------

 